NO. 07-09-0337-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JANUARY 15, 2010



______________________________





JARRETT JERMAINE WILLIAMS, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee





_________________________________



FROM THE 242
ND
 DISTRICT COURT OF HALE COUNTY;



NO.  B15558-0406; HON. ED SELF, PRESIDING



_______________________________



Anders Opinion



_______________________________



Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Appellant Jarrett Jermaine Williams appeals from an order adjudicating him guilty of the offense of robbery.  Pursuant to a plea agreement, appellant pled guilty to the offense, and the trial court deferred the adjudication of his guilt and placed him on community supervision for five years.  Subsequently, the State moved the trial court to proceed with the adjudication of appellant’s guilt.  Appellant pled true to the alleged violations of the terms of his community supervision, and the trial court adjudicated his guilt and sentenced him to ten years in prison.  The trial court certified that appellant had the right to appeal.  	

Appellant’s counsel has now moved to withdraw, after filing a brief pursuant to 
Anders v. California, 
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and representing that he has searched the record and found no arguable grounds for reversal.  The motion and brief illustrate that appellant was informed of his right to review the appellate record and file his own brief.  So too did we inform appellant that any 
pro se 
response or brief he cared to file had to be filed by January 7, 2010.  To date, appellant has filed no 
pro se
 response or brief.  

In compliance with the principles enunciated in 
Anders, 
appellate counsel discussed one potential area for appeal, that issue being the legal and factual sufficiency of the evidence.  However, counsel goes on to explain why the issue is without merit.   

We have also conducted an independent review of the record to determine whether there existed reversible error and found none.  
Stafford v. State, 
813 S.W.2d 503, 511 (Tex. Crim. App. 1991) (requiring us to conduct an independent review).  The record illustrates that no appeal was taken within thirty days from the date of appellant’s guilty plea and the order to defer adjudication of his guilt.  When the adjudication of an accused’s guilt is deferred and the individual is placed on community supervision, complaints involving the original plea proceeding must be raised on appeal immediately after deferred adjudication is imposed.  
Nix v. State, 
65 S.W.3d 664, 667 (Tex. Crim. App. 2001); 
Manuel v. State, 
994 S.W.2d 658, 661-62 (Tex. Crim. App. 1999).  The only instance in which they may thereafter be raised by direct appeal concerns error rendering the judgment void, 
Nix v. State, 
65 S.W.3d at 667-68, of which there is no evidence in the record.  Thus, we have no jurisdiction over any purported error arising from or prior to the plea hearing.  
Furthermore, appellant pled true to the violations of his community supervision, and his plea alone is sufficient to support the finding that appellant violated his probation.  
Atchison v. State, 
124 S.W.3d 755, 758-59 (Tex. App.–Austin 2003, pet. ref’d).  The punishment assessed was also within the range prescribed by law.  
Tex. Penal Code Ann. 
§§29.02(b) &12.33(a) (Vernon 2003 & Supp. 2009).

Accordingly, we grant counsel’s motion to withdraw and affirm the judgment of the trial court.



Brian Quinn

          Chief Justice



Do not publish.